Title: From Thomas Jefferson to David Leonard Barnes, 23 June 1801
From: Jefferson, Thomas
To: Barnes, David Leonard


               
                  Sir
                  Washington June 23. 1801
               
               Your favor of the 12th came to hand yesterday evening; and that no one may suffer in your estimation by unjust suspicions, I hasten to assure you that not a word or a letter from any one to your prejudice has come to me. least of all things should I consider in the business of removal or appointment what may have been said of myself personally where anything has been said. how entirely I have kept out of sight electioneering opposition, my best friends can testify, several of whom were in opposition to me on the ground of political difference of opinion, without it’s having ever lessened our harmony or correspondence for one moment. these are not among the qualifications or disqualifications I seek for office. tho’ I cannot acknolege all the faults which have been imputed to me, yet I recognise enough to permit grounds of rational opposition. among these however is not that of letting personal considerations misguide my judgment in removals or appointments. accept, I pray you, assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            